— Appeal by defendant from a judgment of the Supreme Court, Kings County (Hayes, J.), rendered November 26,1982, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and sentencing him to a term of imprisonment of one year. 11 Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to time already served. As so modified, judgment affirmed. 11 The sentence was excessive to the extent indicated. Lazer, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.